 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    ABMAN GLASTER,                                            Case No. 2:19-cv-00015-RFB-VCF
 8                       Plaintiff,
                                                                              ORDER
 9           v.
10    WARDEN, et al.,
11                      Defendants.
12
13          Before the Court are two motions by Plaintiff for preliminary injunction. ECF Nos. 23, 25.
14   In the motion filed March 22, 2019, Plaintiff alleges that his kite request history was erased from
15   the kiosk, that his law library access has been reduced, and that he has not been awarded
16   appropriate credit for time served. ECF No. 23. In the motion filed April 24, 2019, Plaintiff states
17   that he was released from incarceration on April 1, 2019 and alleges that his Medicaid insurance
18   was deactivated during his incarceration such that his insurance will not now cover the cost of his
19   pain medication.
20          Plaintiff’s release from custody moots the need for preliminary injunctive relief regarding
21   time served credit, kite request kiosk records, and law library access. Plaintiff’s second motion
22   describes a post-release insurance dispute. The Court does not find that it can issue any form of
23   injunctive order to Defendants in this case that could resolve the problem Plaintiff describes.
24   ///
25   ///
26   ///
27   ///
28   ///
 1          Because the Court finds that it can order no injunctive relief against Defendants that would
 2   be responsive to Plaintiff’s requests at this time, and that therefore Plaintiff shows no likelihood
 3   of success on the merits and raises no serious questions going to the merits, IT IS ORDERED
 4   that [23] Motion for Injunction and [25] Motion for Injunction are both DENIED without
 5   prejudice.
 6
 7          DATED: April 25, 2019.
 8                                                        ____________________________
                                                          RICHARD F. BOULWARE, II
 9
                                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
